IN THE SUPREME COURT OF TEXAS

                                 No. 04-0411

                    IN THE INTEREST OF A.C.S. AND G.E.S.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency relief, filed April 30, 2004,  is
granted.   The following orders from the  272nd  District  Court  of  Brazos
County, Texas, as described below, are stayed.

      The "County of Residence" section on page 3 of the December  5,  2003,
Order in Suit to Modify Parent-Child Relationship in  Cause  No.  02-001597-
CVD-272, styled In the  Interest  of  Abilgail  Christine  Smith  and  Grace
Elizabeth Smith, Children.


      The March 26, 2004, Order Establishing Move  Date  in  Cause  No.  02-
001597, styled In the Interest of Abilgail and Grace Smith.


This stay order will remain in effect  until  the  Tenth  Court  of  Appeals
rules on the motions for emergency stay pending in that court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  May  10,
2004.

            Done at the City of Austin, this April 30, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk